DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 12/15/2020.  Claims 1, 11, and 20 are currently amended.  Claims 1-20 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sood (US 2017/0098872).
Regarding claim 1, Sood teaches a method (the present invention relates to a method and apparatus for monitoring the health of battery cells, P 1), comprising: measuring, using a controller circuit of an information handling device, resistance of a printed resistive element coated onto a surface of a battery (strain gauge sensors convert force, pressure, tension, weight into a change in electrical resistance which can then be measured, P 13. Figure 3 demonstrates the strain gauge sensor on the surface of the battery); identifying, based on the measuring, an aspect associated with battery swelling 
Regarding claim 2, modified Sood teaches the method of claim 1, wherein the printed resistive element is conductive ink (a conductor on the cell skin is then applied by screen printing or stenciling conductive inks onto polymer films to directly create circuit traces, P 44).
Regarding claim 3, modified Sood teaches the method of claim 1, wherein the measuring comprises measuring the resistance of the printed resistive element at predetermined intervals (the RFID chip acquires readings at predetermined … intervals from the strain gauge sensor, P 49).
Regarding claim 4, modified Sood teaches the method of claim 1, wherein the aspect corresponds to a battery swelling level (the strain gauge sensor system is used for monitoring the cell swelling, P 12) and wherein the predetermined threshold corresponds to a critical point (if return signal from the RFID and strain sensor corresponds to a level that is above a threshold, warning is displayed to show degradation is excessive, P 56).
Regarding claim 6, modified Sood teaches the method of claim 1, wherein the triggering comprises automatically triggering without additional user input (if return signal from the RFID and strain sensor corresponds to a level that is above a threshold, warning is displayed to show degradation is excessive, P 56).
Regarding claim 7, modified Sood teaches the method of claim 1, wherein the triggering the remedial action comprises providing, to a user, a notification that a battery swelling level or a battery swelling rate is greater than the predetermined threshold (if return signal from the RFID and strain sensor corresponds to a level that is above a threshold, warning is displayed to show degradation is excessive, P 56).
Regarding claim 10, modified Sood teaches the method of claim 1, further comprising: identifying, using a processor, a natural swelling cycle (Paragraph 22 describes how the strain gauge sensor is calibrated to generate and acquire a baseline or healthy strain data); determining, using a processor, whether the aspect corresponds to the natural swelling cycle (Paragraph 24 describes how changes in strain values can be determined as inside a healthy strain envelope that was captured during the baselining step); and not triggering, responsive to determining that the aspect corresponds to the natural swelling cycle; execution of the remedial action wherein the aspect corresponds to a battery swelling rate (if the return signal from the RFID and strain sensor corresponds to a strain level that is lower than a preset threshold for a degraded cell, then cell is considered healthy, P 56).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sood (US 2017/0098872) as applied to claim 1 above, and further in view of Jarvis (US 2016/0064780).
Regarding claim 5, modified Sood teaches the method of claim 1. Modified Sood does not teach wherein the aspect corresponds to a battery swelling rate and wherein the predetermined threshold corresponds to a critical rate.
Jarvis teaches a similar method and system for detecting and compensating for expansion of rechargeable batteries over time (Abstract). Jarvis teaches wherein the aspect corresponds to a battery swelling rate (the expansion detector and/or processing unit may monitor for rechargeable battery expansion rate in addition to rechargeable battery expansion, P 46. an accelerated rechargeable battery expansion rate may indicate a rechargeable battery failure, manufacturing defect, premature mechanical or chemical failure, P 46) and wherein the predetermined threshold corresponds to a critical rate (the portable electronic device may respond differently to different rechargeable battery expansion rates, P 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the method that responds to an aspect of a battery of modified Sood and make the aspect correspond to a battery swelling rate with the threshold corresponding to a critical rate as taught by Jarvis, in order to prevent a rechargeable battery failure or premature mechanical or chemical failure.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sood (US 2017/0098872) as applied to claim 1 above, and further in view of Blemberg (US 2020/0052522).
Regarding claim 8, modified Sood teaches the method of claim 1. Modified Sood does not teach wherein the triggering the remedial action comprises disconnecting the battery from a system of the information handling device.
Blemberg teaches a similar automotive battery system that uses switching devices to increase operational performance and reliability (Abstract). Blemberg teaches wherein the triggering the remedial action comprises disconnecting the battery from a system of the information handling device (the solid-state switching device 59 may facilitate reducing energy consumption by using a detection circuit to facilitate autonomously determining whether a short circuit condition is present and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the method that triggers a remedial action of modified Sood and make the remedial action be disconnecting the battery from a system as taught by Blemberg, in order to reduce energy consumption and prevent damage caused by a short circuit.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sood (US 2017/0098872) as applied to claim 1 above, and further in view of Werner (US 2020/0088796).
Regarding claim 9, modified Sood teaches the method of claim 1. Modified Sood does not teach wherein the triggering the remedial action comprises decreasing a maximum charge level of the battery.
Werner teaches a similar predictive rechargeable battery management which obtains performance data on a battery cell and compares performance data to statistical data on battery cell performance (Abstract). Werner teaches wherein the triggering the remedial action comprises decreasing a maximum charge level of the battery (a state of charge adjustment engine 324 is provided to increase or decrease a battery cell's maximum charge level (or full charge level) during a charge cycle to extend battery life and maintain the charge level of the battery cell at a safe level, P 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the method that triggers a remedial action of modified Sood and make the remedial action be decreasing a maximum charge level of the battery as taught by Werner, in order to extend battery life and maintain the charge level of the battery cell at a safe level.
Claims 11-13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sood (US 2017/0098872).
Regarding claim 11, Sood teaches an information handling device (battery management system, P 57), comprising: a controller circuit (Paragraph 57 describes how the battery management system 
Regarding claim 12, modified Sood teaches the information handling device of claim 11, wherein the printed resistive element is conductive ink (a conductor on the cell skin is then applied by screen printing or stenciling conductive inks onto polymer films to directly create circuit traces, P 44).
Regarding claim 13, modified Sood teaches the information handling device of claim 11, wherein the aspect corresponds to a battery swelling level (the strain gauge sensor system is used for monitoring the cell swelling, P 12) and wherein the predetermined threshold corresponds to a critical point (if return signal from the RFID and strain sensor corresponds to a level that is above a threshold, warning is displayed to show degradation is excessive, P 56).
Regarding claim 15, modified Sood teaches the information handling device of claim 11, wherein the instructions executable by the processor to trigger comprise instructions executable by the processor to automatically trigger without additional user input (if return signal from the RFID and strain sensor corresponds to a level that is above a threshold, warning is displayed to show degradation is excessive, P 56).
Regarding claim 16, modified Sood teaches the information handling device of claim 11, wherein the instructions executable by the processor to trigger the remedial action comprise instructions executable by the processor to provide, to a user, a notification that a battery swelling level or a battery swell rate is greater than a predetermined threshold (if return signal from the RFID and strain sensor corresponds to a level that is above a threshold, warning is displayed to show degradation is excessive, P 56).
Regarding claim 19, modified Sood teaches the information handling device of claim 11, wherein the instructions are further executable by the processor to: identify a natural swelling cycle (Paragraph 22 describes how the strain gauge sensor is calibrated to generate and acquire a baseline or healthy strain data); determine whether the aspect corresponds to the natural swelling cycle (Paragraph 24 describes how changes in strain values can be determined as inside a healthy strain envelope that was captured during the baselining step); and not trigger, responsive to determining that the aspect corresponds to the natural swelling cycle; execution of the remedial action wherein the aspect corresponds to a battery swelling rate (if the return signal from the RFID and strain sensor corresponds .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sood (US 2017/0098872) as applied to claim 11 above, and further in view of Jarvis (US 2016/0064780).
Regarding claim 14, modified Sood teaches the information handling device of claim 11. Modified Sood does not teach wherein the aspect corresponds to a battery swelling rate and wherein the predetermined threshold corresponds to a critical rate.
Jarvis teaches a similar method and system for detecting and compensating for expansion of rechargeable batteries over time (Abstract). Jarvis teaches wherein the aspect corresponds to a battery swelling rate (the expansion detector and/or processing unit may monitor for rechargeable battery expansion rate in addition to rechargeable battery expansion, P 46. an accelerated rechargeable battery expansion rate may indicate a rechargeable battery failure, manufacturing defect, premature mechanical or chemical failure, P 46) and wherein the predetermined threshold corresponds to a critical rate (the portable electronic device may respond differently to different rechargeable battery expansion rates, P 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the information handling device that responds to an aspect of a battery of modified Sood and make the aspect correspond to a battery swelling rate with the threshold corresponding to a critical rate as taught by Jarvis, in order to prevent a rechargeable battery failure or premature mechanical or chemical failure.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sood (US 2017/0098872) as applied to claim 11 above, and further in view of Blemberg (US 2020/0052522).
Regarding claim 17, modified Sood teaches the information handling device of claim 11. Modified Sood does not teach wherein the instructions executable by the processor to trigger the 
Blemberg teaches a similar automotive battery system that uses switching devices to increase operational performance and reliability (Abstract). Blemberg teaches wherein the instructions executable by the processor to trigger the remedial action comprise instructions executable by the processor to disconnect the battery from a system associated with the information handling device (the solid-state switching device 59 may facilitate reducing energy consumption by using a detection circuit to facilitate autonomously determining whether a short circuit condition is present and disconnecting the battery 40 in the electrical system 36 when the short circuit condition is expected to occur, P 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the information handling device that triggers a remedial action of modified Sood and make the remedial action be disconnecting the battery from a system as taught by Blemberg, in order to reduce energy consumption and prevent damage caused by a short circuit.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sood (US 2017/0098872) as applied to claim 11 above, and further in view of Werner (US 2020/0088796).
Regarding claim 18, modified Sood teaches the information handling device of claim 11. Modified Sood does not teach wherein the instructions executable by the processor to trigger the remedial action comprise instructions executable by the processor to decrease a maximum charge level of the battery.
Werner teaches a similar predictive rechargeable battery management which obtains performance data on a battery cell and compares performance data to statistical data on battery cell performance (Abstract). Werner teaches wherein the instructions executable by the processor to trigger the remedial action comprise instructions executable by the processor to decrease a maximum charge level of the battery (a state of charge adjustment engine 324 is provided to increase or decrease a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the information handling device that triggers a remedial action of modified Sood and make the remedial action be decreasing a maximum charge level of the battery as taught by Werner, in order to extend battery life and maintain the charge level of the battery cell at a safe level.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sood (US 2017/0098872).
Regarding claim 20, Sood teaches a product (battery, P 57), comprising: a storage device that stores code (battery management system, P 57. Paragraph 49 describes how the readings obtained by the RFID chip are stored, so there must be a memory device for storing information), the code being executable by a processor (Paragraph 57 describes how the battery management system controls the battery, so it must have a processor) and comprising: code that measures resistance of a printed resistive element coated onto a surface of a battery (strain gauge sensors convert force, pressure, tension, weight into a change in electrical resistance which can then be measured, P 13. Figure 3 demonstrates the strain gauge sensor on the surface of the battery); code that identifies an aspect associated with battery swelling (the strain gauge sensor system is used for monitoring the cell swelling, P 12); code that determines whether the aspect is greater than a predetermined threshold (Paragraph 56 describes how the strain sensor data gathered is compared to a preset threshold); and code that triggers, responsive to determining that the aspect is greater than the predetermined threshold, execution of a remedial action (if return signal from the RFID and strain sensor corresponds to a level that is above a threshold, warning is displayed to show degradation is excessive, P 56). Sood does not explicitly teach the use of the strain gauge sensors coated around the surface of the battery. However, Sood does teach that the number of strain gauges depends on the cell size and battery configuration, 
Response to Arguments
Applicant’s arguments with respect to claim 1, regarding the printed resistive element being coated around a surface of a battery, have been considered but are moot because the arguments do not apply to the current rejection. The current rejection cites a duplication of parts argument, such that the duplication of the strain gauges of Sood to coat around a surface of a battery has no patentable significance unless a new and unexpected result is produced.
Applicant's arguments with respect to claim 1, regarding the claimed printed resistive element being the primary strain detector and not just a relay source for data, have been fully considered but they are not persuasive.
Applicant argues, with respect to claim 1, that the claimed printed resistive element (conductive ink) is the primary strain detector and not just a relay source for data, while the strain gauge of Sood is just a relay source for data, and that therefore the two are readily distinguishable from each other. Examiner respectfully disagrees. Paragraph 44 of Sood explains how conductive ink (PTF ink) is applied to the cell surface and connects with the terminals of the strain gauge on the cell surface. This makes it clear that the strain gauges of Sood include conductive ink and act as both the primary strain detector and a relay source for data. Similarly, the conductive ink of the claimed invention acts as both the primary strain detector (the conductive ink will change resistance in response to battery cell swelling, Paragraph 28 of the instant application specification) and a relay source for data (this change in resistance may then be measured … by a controller circuit, Paragraph 28 of the instant application 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AR/Examiner, Art Unit 1724                                                                                                                                                                                                        
 /Haroon S. Sheikh/Primary Examiner, Art Unit 1724